Case 1:21-cr-00046-ERK Document 49 Filed 02/20/21 Page 1 of 1 PagelD #: 386

From: Kaveh Afrasiabi

Sent: Saturday, February 20, 2021 1:42 PM

To: Richardson lan (USANYE) 1; Talia Magnas; Deirdre Vondornum; Samuel Rosh
Subject: withdrawing notice of appeal

CAUTION - EXTERNAL:

Dear Mr. Samuel:
My sincere apology. After consulting with my standby attorney, | realize it was a mistake on my part

to send that notice of interlocutory appeal. Please disregard it and do not docket it.
Thank you.

Afrasiabi, Pro Se
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.
